

EXHIBIT 10.1


Memorandum of Understanding
November 1, 2005

 
This Memorandum of Understanding is an acknowledgement by LMI Aerospace, Inc.
and Gulfstream Aerospace Corporation, for the following negotiated agreed to
items. It is LMI and Gulfstream’s intent to incorporate these items into a
Memorandum of Agreement at a future date. The period of performance for this
agreement shall be November 1, 2005 to January 31, 2006.


The following conditions have been agreed to by both represented parties:



1)  
Pricing on all products manufactured and delivered by LMI to include but not
limited to: Skin Kits, Leading Edges, and other details as agreed upon between
GAC and LMI per attachment “A”. Pricing has been established from the period of
January, 2006 through December, 2010. * Kit detail components will be re-priced
to align unit pricing of components with the escalation in raw material prices.
The total kit price will reflect the price change indicated in attachment “A.”

 

2)  
* LMI has the ability to utilize all contracts in place by GAC for raw material
support. * LMI has agreed to assist GAC and it’s sub-tiers with over wide
material distribution when applicable.

 

3)  
LMI and GAC have agreed to establish documentation in the MOA for bonding
pricing protection, due to past and present failure rates of this process.

 

4)  
GAC and LMI has agreed to work together to establish a process for tool
maintenance that will benefit both parties and meet all GAC quality
requirements.

 

5)  
*

 

6)  
Responsibility for freight cost will remain the same as business today, *. * It
is LMI’s responsibility to have personnel available to unload kit details off
this truck.

 

7)  
GAC and LMI agreed to openly negotiate research and development cost associated
with transitioning from side pull to end pull for GAC skins and doublers
currently manufactured at Versaform/LMI.

 

8)  
GAC agrees to modify the late delivery penalty clauses in the MOA regarding over
wide material. Only when manufacture (mill) fails to provide over wide material
in a timely manner that would cause LMI to deliver late product to schedule. GAC
reserves the right to verify all purchase order released to the mill to verify
adequate lead time was given. LMI must communicate with GAC any and all
potential late deliveries from the mill.

 

9)  
GAC and LMI will work together to bring closure for all other items proposed by
LMI in document dated 10/31/05 LMI/GAC Open Issues .

 

10)  
GAC and LMI will review on an individual basis out of production spares
requirements to determine if any of the requirements warrant current production
unit pricing.

 

11)  
LMI will provide GAC with a list of inactive tooling for removal from LMI
facilities.

 

12)  
LMI reserves the right with GAC to explore the effect of the min max pilot
program to determine if (16) manufactured lead time weeks will be adequate.

 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.

--------------------------------------------------------------------------------


 
 

13)  
By the end of 2006, at least 80% of all components on order with the exception
of leading edges and kitting program will be placed on the min max system. This
goal will be based on LMI delivery performance to the established min max levels
and process.

 

14)  
LMI and GAC will work together on determining a fair and equitable adjustment on
pricing for part configuration changes. If a fair price cannot be reached then
it is understood that GAC will quote the rolled part number to other suppliers.

 

15)  
Pricing for new end pull components to commence July 1, 2006. Based on burn down
of current over wide material inventory at LMI and GAC contract distributors.

 

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.

--------------------------------------------------------------------------------



Signatures:
 





     
Larry Nelson
Procurement Manager
Gulfstream
 
Ron Saks
President
LMI, Inc.
           
Dianne Lantz
 
Ron Llopis
Sr. Buyer
Gulfstream
 
Southeast Region field
Representative
LMI, Inc.
           
Jessica Steptoe
Buyer
Gulfstream
               
Brian Fromond
Supplier Cost Analyst
Gulfstream
               
Larry Oeltze
Traffic Manager
Gulfstream
   

 
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.